                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )         Case No. 08-CV-278-TCK-PJC
                                            )
LINDSEY K. SPRINGER, Individually and )
as Co-Trustee of the S.L.C.A. Family Trust; )
REGINA M. CARLSON, as Co-Trustee of )
the S.L.C.A. Family Trust; W.T. MOORE; )
MARTHA F. MOORE; W.T. SMITH;                )
JANET S. SMITH; ALBERT MENDEZ,              )
Individually and as Trustee of the Mendez )
Family Trust; and KATHY ANGLIN, in her )
Official Capacity as Creek County Treasurer,)
                                            )
              Defendants.                   )

                                     OPINION AND ORDER

       Before the Court are Defendant Lindsey K. Springer (“Springer”)’s Motion for Relief from

Judgment pursuant to Federal Rule of Civil Procedure (“Rule”) 60(b)(4) (Doc. 301) and Motion

to Order the United States of America to File a Responsive Pleading (Doc. 302). For the reasons

set forth below, both motions are DENIED.

       A court may relieve a party from final judgment pursuant to Rule 60(b)(4) if the judgment

is void. A judgment is void for such purposes if the rendering court was powerless to enter it,

either for lack of jurisdiction or violations of due process. See Kile v. United States, 915 F.3d 682,

686 (10th Cir. 2019); Waltman v. Georgia-Pacific, LLC, 590 F. App’x 799, 805 n.8 (10th Cir.

2014) (unpublished). Springer alleges that the Court lacked subject matter jurisdiction over the

matter pursuant to the Tenth Circuit’s holding in Murphy v. Royal that Congress has not

disestablished the Creek Reservation. See 866 F.3d 1164 (10th Cir. 2017), opinion amended and

superseded on denial of rehearing en banc 875 F.3d 896 (10th Cir. 2017), cert granted by Royal

v. Murphy, 138 S.Ct. 2026 (2018). He argues that he resided, and the real property that is the

                                                  1
subject of this action is located, within what Murphy held is the Creek Reservation, and therefore

“[t]his Court never had the power or authority to decide this controversy.” (Doc. 301, pg. 26.)

       This argument is unavailing. While Murphy held that the Oklahoma state courts did not

have jurisdiction over the defendant, an Indian, in what the court held was Indian country, it did

not address any potential limits to federal jurisdiction in Indian country. Federal courts in Indian

country may exercise federal question and diversity jurisdiction. See William C. Canby, American

Indian Law 242 (5th ed. 2009); Ute Indian Tribe of the Uintah & Ouray Reservation v. Utah, 114

F.3d 1513, 1529 (10th Cir. 1997) (“Under 18 U.S.C. § 1151, the Tribe and the federal government

have civil and criminal jurisdiction over ‘Indian country.’”). The United States of America

brought this case under various provisions of the Internal Revenue Code, a federal law. (Doc. 36,

pg. 2.) Accordingly, this Court had federal question jurisdiction pursuant to 28 U.S.C. § 1331, and

was not “powerless to enter [judgment].” 1

       For the foregoing reasons, Springer’s Motion for Relief from Judgment (Doc. 301) is

DENIED. Additionally, because the United States of America filed a responsive pleading without

an order of the Court, Plaintiff’s Motion to Order the United States of America to File a Responsive

Pleading (Doc. 302) is DENIED AS MOOT.

       SO ORDERED.

       DATED THIS 20th day of August, 2019.


                                              __________________________________________
                                              TERENCE C. KERN
                                              United States District Judge



       1
          That this Court did not cite § 1331 in the Opinion and Order from which Springer seeks
relief (Doc. 179) is not relevant, as failing to cite § 1331 does not deprive the Court of the
jurisdiction it grants. Moreover, assuming arguendo that the omission was in error, mere error in
the exercise of jurisdiction does not warrant relief under Rule 60(b)(4). See Myzer v. Bush, 750 F.
App’x 644, 649 (10th Cir. 2018) (unpublished).

                                                 2
